                       Case 1:19-cv-07933-JMF Document 5 Filed 08/26/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

    TOMMY BAHAMA GROUP, INC. and TOMMY                                )
     BAHAMA GLOBAL SOURCING LIMITED,                                  )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.
                                                                      )
                                                                      )
                                                                              Civil Action No.   19cv7933
     TREBBIANNO, LLC, D/B/A SHOWROOM 35,                              )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Trebbianno, LLC, d/b/a Showroom 35
                                           19 West 34th Street, 7th Floor
                                           New York, NY 10001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Potter, Esq.
                                           Kilpatrick Townsend & Stockton LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036-7700
                                           Telephone: (212) 775-8800
                                           rpotter@kilpatricktownsend.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:     August 26, 2019                                                                  /S/ S. James
                                                                                           Signature of Clerk or Deputy Clerk
